        Case 1:20-cr-00397-PGG Document 100 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                               ORDER
             -against-
                                                          20 Cr. 397 (PGG)
 JOANNA DEJESUS,

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Joanna DeJesus’s sentencing will take place on August 26, 2021 at

12:00 p.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, New York. Any submissions on behalf of Defendant DeJesus are due by August 5, 2021.

The Government’s submission is due by August 12, 2021.

              The Probation Department is directed to prepare a presentence investigation

report for Defendant DeJesus.

Dated: New York, New York
       April 21, 2021
                                           SO ORDERED.


                                           _________________________________
                                           Paul G. Gardephe
                                           United States District Judge
